 


109 HR 214 IH: Advanced Internet Communications Services Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 214 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Stearns (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To promote deployment of and investment in advanced Internet communications services. 
 
 
1.Short titleThis Act may be cited as the Advanced Internet Communications Services Act of 2005. 
2.Regulatory treatment 
(a)Consideration as interstate serviceAn advanced Internet communications service shall be considered an interstate service. 
(b)Regulatory treatmentAn advanced Internet communications service shall be considered neither a telecommunications service nor an information service for purposes of the Communications Act of 1934 (47 U.S.C. 151 et seq.). 
(c)LimitationSubject to section 3, but notwithstanding this section or any other provision of law, neither the Federal Communications Commission nor any State may regulate the rates, charges, terms, or conditions for, or entry into, or exit from, the provision of, any advanced Internet communications service. 
3.Commission exclusive authority regarding advanced Internet communications services 
(a)Determination regarding requirements and obligations 
(1)In generalThe Commission shall have exclusive authority regarding advanced Internet communications services, and shall, by regulation, impose requirements or obligations on providers of advanced Internet communications voice service to carry out the following purposes: 
(A)Ensure that appropriate E–911 services are available to users of advanced Internet communications voice services. 
(B)Provide access to such service by persons with disabilities. 
(C)Contribute directly to the universal service fund. 
(D)Provide for just and reasonable compensation for use of the public switched telephone network. 
(2)StandardThe Commission may establish regulations imposing requirements or obligations referred to in paragraph (1) only to the extent that the Commission determines such regulations are technically feasible and economically reasonable. 
(3)Parity among providersThe Commission shall ensure that the requirements or obligations referred to in paragraph (1) apply equally to all providers of advanced Internet communications voice services, and neither the Commission nor any State may regulate the underlying Internet Protocol transmission networks, facilities, or equipment that support or transmit any advanced Internet communications voice service in a manner that results in the unequal application of regulation to any Internet Protocol network, facilities, or equipment as compared to any other such network, facilities, or equipment. 
(b)Rulemaking proceedingWithin 180 days after the date of the enactment of this Act, the Commission shall initiate and complete a proceeding to make the determinations required under subsection (a). 
(c)RegulationsNot later than 60 days after the completion of the proceeding pursuant to subsection (b), the Commission shall issue any regulations pursuant to such proceeding. 
4.DefinitionsFor purposes of this Act: 
(1)Advanced Internet communications serviceThe term advanced Internet communications service means an IP network and the associated capabilities and functionalities, services, and applications provided over an Internet protocol platform or for which an Internet protocol capability is an integral component, and services and applications that enable an end user to send or receive a communication in Internet protocol format, regardless of whether the communication is voice, data, video, or any other form. 
(2)Advanced Internet communications voice serviceThe term advanced Internet communications voice service means an advanced Internet communications service that is offered to the public for a fee, and that provides real-time voice communications, and in which that voice component is the primary function of the service. 
(3)CommissionThe term Commission means the Federal Communications Commission. 
(4)IP networkThe term IP network means the facilities used to transmit and to encode, digitize, packetize, or route advanced Internet communications services in an Internet Protocol format, including routers, softswitches, gateways, packet switches, and transmission facilities. 
(5)Internet ProtocolThe term Internet protocol means the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to such protocol. 
(6)Public switched telephone networkThe term public switched telephone network means the collection of interconnected circuit switched telecommunications. 
 
